DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 12/03/2021 has been entered and made of record.
3.	Claims 26-37, 39 and 45-50 have been amended.
4.	Claims 1-25 and 38 have been cancelled.
5.	Claims 26-37 and 39-50 are currently pending.

                                                       Response to Arguments
6.	The applicant's arguments filed on 12/03/2021 regarding claims 26-37 and 39-50 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 
8.	Claims 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites: 
“A baseband processor of a user equipment (UE) comprising: a memory; and processing circuitry configured to:…..”.
Nowhere in the specification discloses “A baseband processor of a user equipment (UE) comprising: a memory; and processing circuitry configured to:….”. Accordingly, the limitation is not supported by the specification. 
Applicant’s specification (US 2021/0282213 A1)- Fig. 17, paragraph [0142] stated: “some or all of the functionality of baseband processors 1704A-D may be included in modules stored in the memory 1704G and executed via a Central Processing Unit (CPU) 1704E”. 
According to the spec, it appears that “a Baseband processor” is included in modules stored in the memory”.
According to the claim, it appears that “a memory” and “processing circuitry” are inside the baseband processor”.
Therefore, according to the spec, supporting paragraph [0142] is opposite to claim 26.
Per MPEP 2163, "newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure." (Emphasis added).
A baseband processor of a user equipment (UE) comprising: a memory; and processing circuitry” in the spec, Examiner requests the Applicant to identify the exact location.
If applicant is of the opinion that the written description of the specification already expressly/implicitly/inherently discloses the corresponding acts perform the claimed function, applicant should clarify the record by “stating on the record what corresponding acts, which are expressly/implicitly/inherently set forth in the written description of the specification, perform the claimed function”. ]
Claim 27-37 are also rejected as being dependency upon the rejected base claim.  
For the purpose of examinations, the examiner will interpret the claims as best understood.
Further clarification is requested.
[Note: 
According to the spec, it appears that “a Baseband processor” in inside the memory”.
According to the claim, it appears that “a memory” and “processing circuitry” are inside a baseband processor” i.e. it appears that “plurality of  circuits” are inside the “baseband processor”.
For clarity and consistency, it is suggested to rewrite the claim as:
“A user equipment (UE) comprising: a memory; and a baseband processor configured to:…..”;  or;
“A user equipment (UE) comprising: a baseband processor and processing circuitry coupled to a memory; and the baseband processor configured to:…..” or;
.

                         Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 26-35 and 39-50 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US 2017/0222876 A1), hereinafter “Van” in view of HONG et al. (US 2019/0159274 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. KR 10-2016-0083272 filed on 07/01/2016), hereinafter “Hong”.
Regarding claim 26, Van discloses a baseband processor of a user equipment (UE) (Figs. 1-2, 7, LTE mobile communication network and internode resource allocation) comprising: a memory; and processing circuitry (Figs. 1-2, paragraphs [0242], [0246], interface towards the UE i.e. in the in a RRCConnectionReconfiguration message) configured to:
receive a radio resource control (RRC) message (paragraphs [0210], [0242], [0246], RRCConnectionReconfiguration message) from a master node (MN) (paragraphs [0210], [0242], [0246], Master Cell Group (MCG) is the group of serving cells providing radio resources associated with the MeNB), wherein the RRC message comprises an RRC message that includes a master cell group radio bearer (RB) configuration (paragraphs [0210], [0242], [0246], Master Cell Group (MCG) is the group of serving cells providing radio resources associated with the MeNB), wherein the MCG RB configuration (paragraphs [0210], [0242], [0246], a first part that is set by MeNB and a second part represented by field scg-ConfigurationPart2, containing the parameters set by SeNB) encapsulates a first container comprising a secondary cell croup (SCG) configuration (paragraphs [0210], [0242], [0246], MeNB includes the received IE SCG-Configuration in a container (e.g. in an octet string) over the Uu interface towards the UE (i.e. in the in a RRCConnectionReconfiguration message)) and wherein the SCG configuration includes at least one packet data convergence protocols (PDCP) container (paragraphs [0210], [0242], [0246], a field indicating the operations defined for SCG-Change i.e. to reset/release MAC, to re-establish/release RLC and to re-establish PDCP).
While Van implicitly refers to “at least one packet data convergence protocols (PDCP) container comprising a  packet data convergence protocol (PDCP) configuration for a split bearer to communicatively couple to both the MN and a secondary node (SN) in the SCG (paragraph [0210], X2 AP message SeNB Addition Request Acknowledge is modified to include a field to indicate that the UE should perform the operations defined for SCG-Change i.e. to reset/release MAC, to re-establish/release RLC and to re-establish PDCP), and configure, based on the RRC message, at least one component layer stack to enable communication with the MN in the MCG and the SN in the (Fig. 7, step 701-704, paragraph [0178], flowchart illustrating a method of a UE for taking action on DRB reconfiguration and/or DRB type change in DC), Hong from the same or similar field of endeavor explicitly discloses at least one packet data convergence protocols (PDCP) container (Fig. 5, paragraphs [0122], [0123], [0160] [0202], NRC RRC IEs as a transparent container) comprising a packet data convergence protocol (PDCP) configuration (paragraph [0160], a PDCP or L2 entity on NR applies the integrity protection algorithm, ciphering algorithm, NR-KRRont, and NR-KRRcenc) for a split bearer (Fig. 5, paragraphs [0122], [0123], [0160] [0202], split signaling radio bearer at a packet data convergence protocol (PDCP) entity) to communicatively couple to both the MN and a secondary node (SN) in the SCG (Fig. 5, paragraphs [0122], [0123], [0160] [0202], LTE BS and NR BS described as NR-splitSRB1) and, 
configure, based on the RRC message (Fig. 5, paragraphs [0092], [0093], [0097] [0160], RRC message including information for setting a data transmission path of a split signaling radio bearer), at least one component layer stack (Fig. 5, paragraphs [0092], [0093], [0097] [0160], configuration such that a lower layer (a PDCP or L2 entity on NR)) to enable communication with the MN in the MCG and the SN in the SCG (Fig. 5, paragraphs [0092], [0093], [0097] [0160], split signaling radio bearer connected to two cells or cell groups), where data to or from the UE is split and communicated to or from the UE via either the MN or the SN (Fig. 5, paragraphs [0092], [0093], [0097] [0160], split signaling radio bearer configured by being split from the PDCP entity of the master BS or the PDCP entity of the secondary BS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one packet data convergence (Hong, paragraph [0012]).

Regarding claim 27, Van in view of Hong disclose the user equipment according to claim 26.
Hong further discloses the RRC message comprising the at least one PDCP container, the at least one PDCP container to include indications of the PDCP configuration for the UE to communicatively couple to  both the MN and the SN in either an MN bearer, an MN split bearer, an SN bearer, an SN split bearer, an MN terminated SCG bearer, or an SN terminated MCG bearer (Fig. 5, paragraphs [0092], [0093], [0097] [0160], split signaling radio bearer configured by being split from the PDCP entity of the master BS or the PDCP entity of the secondary BS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the RRC message comprising the at least one PDCP container, the at least one PDCP container to include indications of the PDCP configuration for the UE to communicatively couple to  both the MN and the SN in either an MN bearer, an MN split bearer, an SN bearer, an SN split bearer, an MN terminated SCG bearer, or an SN terminated MCG bearer” as taught by Hong, in the system of Van, so that it would provide an (Hong, paragraph [0012]).

Regarding claim 28, Van discloses at least one PDCP container to be generated by the MN and to include PDCP configuration information for the MN bearer, the MN split bearer, or the MN terminated SCG bearer (paragraphs [0153],[0154], [0238], radio configuration (including the layer 2 user plane configuration comprising one main MAC configuration and a logical channels, RLC and PDCP configuration per radio bearer); dedicated UE radio configuration comprises 2 parts: an MCG configuration and an SCG configuration).

Regarding claim 29, Van discloses at least one PDCP container to be generated by the SN and to include PDCP configuration information for the SN bearer, the SN split bearer, or the SN terminated MCG bearer (paragraphs [0153],[0154], [0238], radio configuration (including the layer 2 user plane configuration comprising one main MAC configuration and a logical channels, RLC and PDCP configuration per radio bearer); dedicated UE radio configuration comprises 2 parts: an MCG configuration and an SCG configuration).

Regarding claim 30, Van in view of Hong disclose the user equipment according to claim 27.
Hong further discloses the MN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell and the SN a next generation node B (gNB) of a next generation radio access network (NG-RAN) cell, the RRC message to be received from the eNB (paragraphs [0079], [0080], three cases may be considered as dual/multi connectivity for NR (dual connectivity is used for ease of description, but providing two or more connectivity is included in the scope of the present disclosure): NR (Master Node)-LTE (Secondary Node)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell and the SN a next generation node B (gNB) of a next generation radio access network (NG-RAN) cell, the RRC message to be received from the eNB” as taught by Hong, in the system of Van, so that it would provide an aspect of configuring a split signaling radio bearer (split SRB) that is connected to two cells or cell groups, in order to configure the dual connectivity (Hong, paragraph [0012]).

Regarding claim 31, Van in view of Hong disclose the user equipment according to claim 27.
Hong further discloses the MN a next generation node B (gNB) of a next generation radio access network (NG-RAN) cell and the SN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell, the RRC message to be received from the gNB (paragraphs [0079], [0080], three cases may be considered as dual/multi connectivity for NR (dual connectivity is used for ease of description, but providing two or more connectivity is included in the scope of the present disclosure): NR (Master Node)-LTE (Secondary Node)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MN a next generation node B (gNB) of a next generation radio access network (NG-RAN) cell and the SN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell, the RRC message to be received from the gNB” as taught by Hong, in the system of Van, so that it would provide an aspect of configuring (Hong, paragraph [0012]).

Regarding claim 32, Van in view of Hong disclose the user equipment according to claim 27.
Hong further discloses the MN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell coupled to a next generation (5G) core network (paragraphs [0076], [0077], [0078], control plane entity, and a user plane between LTE integrated with NR and connected via NG-Core (5G core-network)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MN an evolved node B (eNB) of a long term evolution radio access network (LTE-RAN) cell coupled to a next generation (5G) core network” as taught by Hong, in the system of Van, so that it would provide an aspect of configuring a split signaling radio bearer (split SRB) that is connected to two cells or cell groups, in order to configure the dual connectivity (Hong, paragraph [0012]).

Regarding claim 33, Van discloses the RRC message to comprise an SCG configuration container, the SCG configuration container to include indications of the RB configuration for the SCG (paragraph [0251], a container (such as an octet string) is provided around the parameters of the first and second parts (a first part including SCG configuration parameters generated by the MeNB and a second part including SCG configuration parameters generated by the SeNB)  or a container is provided around only the parameters of the second part).
Regarding claim 34, Van discloses the SCG configuration container to be generated by the SN and to include the RB configuration for the SCG for the SN bearer, the SN split bearer, or the SN terminated MCG bearer (paragraph [0251], a container (such as an octet string) is provided around the parameters of the first and second parts (a first part including SCG configuration parameters generated by the MeNB and a second part including SCG configuration parameters generated by the SeNB)  or a container is provided around only the parameters of the second part).

Regarding claim 35, Van in view of Hong disclose the user equipment according to claim 27.
Hong further discloses at least one PDCP container to comprise an indication of a security key or algorithm, the processing circuitry to configure a PDCP component of the layer stack to apply security based in part on the security key or algorithm (paragraph [0160], selected integrity protection algorithm and ciphering algorithm (or identification information of the integrity protection algorithm and the ciphering algorithm) by which NR-SRB1 is to be serviced to the UE, may be transferred to the UE via the LTE BS; the LTE BS (or NR BS) may indicate, to the UE, a counter (an SCG counter or an NR counter) to be used when the UE calculates a key value associated with NR-SRB1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one PDCP container to comprise an indication of a security key or algorithm, the processing circuitry to configure a PDCP component of the layer stack to apply security based in part on the security key or algorithm” as taught by Hong, in the system of Van, so that it would provide an aspect of configuring a split (Hong, paragraph [0012]).

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 26.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 27.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 30.

Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 31.

Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 35.
Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 26.

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 27.

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 35.

12.	Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al. (US 2017/0222876 A1), hereinafter “Van” in view of HONG et al. (US 2019/0159274 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. KR 10-2016-0083272 filed on 07/01/2016), hereinafter “Hong” in view of Yamada et al. (US 2015/0215965 A1), hereinafter “Yamada”.
Regarding claim 36, Van in view of Hong disclose the user equipment according to claim 27.

However, Yamada from the same or similar field of endeavor discloses the processing circuitry to configure at least one component of the layer stack comprising adding or deleting at least one of an RLC layer or a MAC layer of the layer stack to change from a first bearer type to a second bearer type (Figs. 11-12, paragraphs [0207], [0208], connection with Fig. 11: a DRB 1275 that is established on the MCG 1255 and is going to be applied to (e.g., remapped to) the SCG 1257, in the case of the first UP architecture 865 a, the UE 1202 may re-establish a PDCP 827 that is established on the MCG 1255 and associate the PDCP 827 to the SCG 1257).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the processing circuitry to configure at least one component of the layer stack comprising adding or deleting at least one of an RLC layer or a MAC layer of the layer stack to change from a first bearer type to a second bearer type” as taught by Yamada, in the combined system of Van and Hong, so that it would provide improved flexibility and efficiency communication relates to systems and methods of dual-connectivity operation (Yamada, paragraph [0004]).

Regarding claim 37, Van in view of Hong and Yamada disclose the user equipment according to claim 36.
Yamada further discloses the first bearer type is an MN bearer, an MN split bearer, an MN terminated SCG bearer, an SN bearer, an SN split bearer, or an SN terminated MCG bearer and wherein the second bearer type is an MN bearer, an MN split bearer, an MN terminated SCG  (Figs. 11-12, paragraphs [0207], [0208], connection with Fig. 11: in the case of the second UP architecture 865 b, SCG configuration parameters for SCG 1257 modification may include a DRB 1275 configuration so that the UE 1202 establishes an RLC 829 in the SCG 1257 for the DRB2 1275 b that is established in the MCG 1255).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first bearer type is an MN bearer, an MN split bearer, an MN terminated SCG bearer, an SN bearer, an SN split bearer, or an SN terminated MCG bearer and wherein the second bearer type is an MN bearer, an MN split bearer, an MN terminated SCG bearer, an SN bearer, an SN split bearer, or an SN terminated MCG bearer different than the first bearer type” as taught by Yamada, in the combined system of Van and Hong, so that it would provide improved flexibility and efficiency communication relates to systems and methods of dual-connectivity operation (Yamada, paragraph [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414